UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6161


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ANDRE LEGETTE, a/k/a Base, a/k/a Andre Legette,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-01370-TLW-1; 4:11-cv-70064-TLW)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Andre Legette, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert     Andre    Legette        seeks    to    appeal       the   district

court’s order denying his Fed. R. Civ. P. 60(b) motion attacking

his sentence, which constituted a successive 28 U.S.C. § 2255

(2012) motion.          See United States v. Winestock, 340 F.3d 200,

206 (4th Cir. 2003).                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012); Reid v. Angelone, 369 F.3d
363, 370 (4th Cir. 2004).              A certificate of appealability will

not    issue    absent     “a   substantial        showing       of    the    denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating          that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El    v.     Cockrell,         537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural       ruling    is     debatable       and    that    the    motion      states   a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Legette has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                              2
           We   have    construed    Legette’s     notice   of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.      Winestock, 340 F.3d at 208.        In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).      Legette’s claims do not satisfy either of

these   criteria.      Therefore,    we   deny   authorization   to   file   a

successive § 2255 motion.           We deny Legette’s motion to place

this case in abeyance or to remand it.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   DISMISSED




                                      3